Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claims 1, 4, 7, 8, 11, 14, and 15 are rejected under 35 USC 103(a) as being unpatentable by Kim et al. US 20130045750 in view of US 11118917.

As to claim 1, Kim teaches a method (see figs.4-5) of selecting an airborne position reference node (see abstract), the method comprising: obtaining position coordinates of repeaters and position coordinate of a user ([0043, 0067, 0080-0081] teaches obtaining coordinate points of user for nodes also see figs.2-3); calculating a weight center coordinate of the repeaters by using the position coordinates of the repeaters ([0007, 0014-0017, 0023, 0062, 0071-0077] teaches calculating weight center for position coordinates and also see figs.8a-8c); determining a plane having a vector connecting the weight center coordinate of the repeaters and the position coordinate of the user as a normal vector ([0014, 0071-0073] teaches vector connecting weight center position coordinate, also see fig.6); orthographically projecting the position coordinates of the repeaters onto the plane (see fig.9); and selecting a certain number of repeaters located farthest from the weight center coordinate of the repeaters to be airborne position reference nodes ([0058, 0065, 0071-0072] teaches selecting based on location farthest from center position coordinate), on the basis of the orthographically projected coordinates of the repeaters and the weight center coordinate of the repeaters (see figs.8a-8c).
Kim doesn’t expressly teach obtaining an average by adding the same component in calculating the position coordinates. However, please N.B., this is a fairly routine process, e.g. c.f. col.11 lines 25-47 and fig.4 of US 11118917.	It would be obvious to modify Kim by obtaining average by adding same component as taught by US 11118917 for the benefit of efficiently generating position coordinate. 
     As to claim 4, Kim teaches the method of claim 1, wherein the selecting the certain number of the repeaters located farthest from the weight center coordinate of the repeaters to be the airborne position reference nodes (see figs.8a-8c) comprises selecting four repeaters located farthest from the weight center coordinate of the repeaters to be airborne position reference nodes ([0058, 0065, 0071-0072] teaches selecting plurality based on location farthest from center position coordinate).     As to claim 7, Kim teaches the method of claim 1, wherein the calculating of the weight center coordinate comprises setting the weight center coordinate to be the origin ([0007, 0014-0017, 0023, 0062, 0071-0077] teaches calculating weight center for position coordinates with center at origin, see figs.8a-8c).     As to claim 8, Kim teaches an apparatus (see figs.4-5) of selecting an airborne position reference node (see abstract), the apparatus comprising: a communicator configured to receive position coordinates of repeaters and position coordinate of a user ([0043, 0067, 0080-0081] teaches obtaining coordinate points of user for nodes also see figs.2-3); a controller configured to calculate a weight center coordinate of the repeaters by using the position coordinates of the repeaters ([0007, 0014-0017, 0023, 0062, 0071-0077] teaches calculating weight center for position coordinates and also see figs.8a-8c); determine a plane having a vector connecting the weight center coordinate of the repeaters and the position coordinate of the user as a normal vector ([0014, 0071-0073] teaches vector connecting weight center position coordinate, also see fig.6); orthographically project the position coordinates of the repeaters onto the plane (see fig.9); and select a certain number of repeaters located farthest from the weight center coordinate of the repeaters to be airborne position reference nodes ([0058, 0065, 0071-0072] teaches selecting based on location farthest from center position coordinate), on the basis of the orthographically projected coordinates of the repeaters and the weight center coordinate of the repeaters (see figs.8a-8c).
Kim doesn’t expressly teach obtaining an average by adding the same component in calculating the position coordinates. However, please N.B., this is a fairly routine process, e.g. c.f. col.11 lines 25-47 and fig.4 of US 11118917.	It would be obvious to modify Kim by obtaining average by adding same component as taught by US 11118917 for the benefit of efficiently generating position coordinate. 
     As to claim 11, Kim teaches the apparatus of claim 8, wherein the controller is further configured to selecting the four of the repeaters located farthest from the weight center coordinate of the repeaters to be the airborne position reference nodes (see figs.8a-8c) comprises selecting four repeaters located farthest from the weight center coordinate of the repeaters to be airborne position reference nodes ([0058, 0065, 0071-0072] teaches selecting plurality based on location farthest from center position coordinate).     As to claim 14, Kim teaches the apparatus of claim 8, wherein the controller is further configured to set the weight center coordinate comprises setting the weight center coordinate to be the origin ([0007, 0014-0017, 0023, 0062, 0071-0077] teaches calculating weight center for position coordinates with center at origin, see figs.8a-8c).
     As to claim 15, Kim teaches a non-transitory computer-readable recording medium (see [0059] teaches computer readable medium) having recorded thereon a program for executing, on a computer, the method defined in claim 1.

Claim Objections
Claims 2-3, 5-6, 9-10, and 12-13 are objected to for depending upon a rejected base claim but would otherwise be allowable. 

Response to Remarks

Applicant’s remarks filed 7/1/22 are respectfully considered moot in view of the new grounds of rejection necessitated by amendment; specifically please c.f. US 11118917, which teaches obtaining an average by adding the same component in calculating the position coordinates.  
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646